Citation Nr: 0427571	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1943 to September 1947 and from August 1949 to December 1953, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In March 2004, the Board 
returned the case to the RO for additional development, and 
the case was subsequently returned to the Board.

The March 2004 BVA decision denied service connection for 
residuals of a cold weather injury, an evaluation in excess 
of 10 percent for post-traumatic stress disorder, and a total 
disability rating for compensation purposes based upon 
individual unemployability due to service-connected 
disabilities.  As a result, these matters are no longer 
before the Board.

As was noted in the March 2004 BVA decision, a rating 
decision dated in June 2002 granted increased evaluations for 
bilateral hearing loss and tinnitus.  The veteran expressed 
disagreement with the effective date for those increased 
evaluations and the RO issued a Statement of the Case in 
September 2002.  However, a Substantive Appeal is not of 
record, and as such, those issues are not before the Board.  
The Board also observes that an April 2003 rating decision 
denied service connection for chronic obstructive pulmonary 
disease, claimed as a respiratory lung condition secondary to 
the service-connected pulmonary tuberculosis.  A Notice of 
Disagreement with respect to that decision is not associated 
with the claims file and therefore, this matter is also not 
before the Board.


REMAND

A preliminary review of the record discloses that the 
veteran's attorney recently submitted a statement from a 
private physician directly to the Board.  This evidence was 
submitted without a waiver from the veteran of his right to 
have this evidence initially considered by the RO.  However, 
an opinion from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2), which permitted consideration of evidence 
submitted directly to the Board was invalid because it 
permitted the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
of that evidence.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d. 1339 (Fed. Cir. 
2003).  

The Federal Circuit explained that when the Board considered 
evidence that was not before the RO an appellant has no means 
to obtain one review on appeal to the Secretary as called for 
by 38 U.S.C.A. § 7104(a) because the Board is the only 
appellate tribunal under the Secretary.  See also 69 Fed. 
Reg. 53,807, 53,808 (amending 38 C.F.R. § 19.9(b), effective 
Oct. 4, 2004) ("A remand to the agency of original 
jurisdiction is not necessary for the purpose of: . . .(3) 
Reviewing additional evidence received by the Board, if, 
pursuant to § 20.1304(c) of this chapter, the appellant or 
the appellant's representative waives the right to initial 
consideration by the agency of original jurisdiction. . . 
.")  Therefore, it appears that the evidence submitted to 
the Board cannot be considered by the Board as an initial 
matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action is required on his part.  Accordingly, this 
case is REMANDED for the following actions?  

The RO should consider the evidence 
submitted subsequent to the June 2004 
Supplemental Statement of the Case.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran unless he is notified.  



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



